Citation Nr: 1017544	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for brain cancer 
(angioblastic melanoma).

2.  Entitlement to an initial rating in excess of 10 percent 
for migraine and tension headaches.

3.  Entitlement to a rating in excess of 10 percent for 
dyshidrotic eczema.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1968 to 
September 1972.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from July 2007 and April 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The July 2007 RO decision granted 
service connection for migraine and tension headaches with an 
evaluation of 10 percent and continued the 10 percent rating 
in effect for dyshidrotic eczema.  The April 2008 RO decision 
denied service connection for brain cancer.  

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in January 
2010.  A transcript of the hearing is associated with the 
Veteran's claims folder.

After certification of the appeal to the Board, the Veteran 
submitted additional evidence.  Such evidence was accompanied 
by a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for brain 
cancer (angioblastic melanoma) and an initial rating in 
excess of 10 percent for migraine and tension headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The dyshidrotic eczema is manifested by intermittent skin 
attacks that are self-treated; there is no evidence that the 
dyshidrotic eczema involves at least 20 percent of the entire 
body or exposed areas, or that the disease is treated with 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
dyshidrotic eczema have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7806 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided VCAA notice by letter dated in 
November 2006.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had become worse.  The Veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any non-Federal records on his behalf.  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The November 2006 notice 
included the provisions for the effective date of the claim 
and for the degree of disability assignable.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim.  VA conducted the necessary medical inquiry to 
determine the severity of the dyshidrotic eczema by affording 
the Veteran a VA examination in December 2006.  The VA 
examination is adequate for rating purposes.  The examination 
report contains a discussion of the Veteran's medical 
history, subjective complaints, and pertinent clinical 
findings.  The Board also notes that it is not required to 
remand an appealed disability benefit claim solely because of 
the passage of time since an otherwise adequate examination 
report was prepared.  VAOPGCPREC 11-95.  There is no 
identified relevant evidence that has not been accounted for. 

The Board notes that it appears from the record that the 
Veteran receives Social Security Administration (SSA) 
benefits.  The SSA records are not of record; however, the 
record does not indicate that the Veteran receives the SSA 
benefits for his dyshidrotic eczema.  Rather, the record 
shows that the Veteran receives the SSA benefits for his 
brain cancer.  There has been no contention that the SSA 
records are pertinent to the claim being adjudicated in this 
decision as to require that additional adjudication resources 
be expended to obtain these records.  See 38 U.S.C.A. § 5103A 
(b), (c); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a Veteran 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is 
reviewed when making disability evaluations. See generally 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In this case, the Veteran's dyshidrotic eczema has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Under Diagnostic Code 7806, the 
criteria for a compensable rating, 10 percent, are at least 5 
percent, but less than 20 percent, of the entire body 
involved, or at least 5 percent, but less than 20 percent, of 
the exposed area affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
The criteria for the next higher rating, 30 percent, are 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The Rating Schedule provides, alternatively, that a skin 
condition can be rated as disfigurement of the head, face, or 
neck under Diagnostic Code 7800 or scars other than of the 
face, head, face, or neck under Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805, depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).




Analysis

Service connection for dyshidrotic eczema was initially 
awarded by means of a rating decision dated in April 1973.  
An initial 10 percent evaluation was assigned.  The current 
claim for an increased disability rating was received in 
October 2006.

The Veteran was afforded a VA examination in December 2006.  
The Veteran reported that his skin disability was getting 
worse, but it was dormant for a long time.  Each flare-up 
lasts two to three weeks, before improving.  He complained of 
experiencing frequent more severe flare-ups.  He reported 
that the rash extends further and is more painful.  He 
described a breakout of blisters of the bottom of both feet 
and erythema.  The only treatment he has used is to wet his 
feet in the shower and he denied taking any prescription 
medication for the rash.  

Upon physical examination, scattered hyperpigmented macules 
were noted over plantar aspect of both feet.  There were no 
active vesicles, blisters, cellulitis, or lesions in between 
the toes.  The dorsum of the feet was normal.  The examiner 
also noted that there was no scarring evident on either foot.  
The examiner determined that the area affected was less than 
1 percent of total body surface area and that no exposed body 
surface area was involved.  The Veteran was diagnosed as 
having dyshidrotic eczema.  

The Board finds that the criteria for an increased disability 
rating have not been met.  The record shows that the 
Veteran's dyshidrotic eczema is manifested by intermittent 
outbreaks, but there is no evidence that the dyshidrotic 
eczema involves at least 20 percent of the entire body or 
exposed areas, or that he required systemic therapy such as 
corticosteroids or other immunosuppressive drugs to treat his 
condition.  Rather, the Veteran had not received any medical 
treatment and the VA examiner determined that the dyshidrotic 
eczema involved less than 1 percent of the total body surface 
area and none of the exposed areas.

During the entire appeal period, the criteria for a rating 
higher than 10 percent for dyshidrotic eczema under 
Diagnostic Code 7806 have not been met.  Consideration has 
been given to assigning a staged rating; however, at no time 
during the period in question has the Veteran's disability 
warranted a rating in excess of that discussed above.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In conclusion, the preponderance of the evidence is against 
the claim of entitlement to a disability rating higher than 
10 percent for dyshidrotic eczema, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for an extraschedular 
rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  It is also noted 
that there is no evidence of any hospitalization or 
interference with employment related to the service-connected 
dyshidrotic eczema.

Here, the rating criteria for the disability reasonably 
describes the Veteran's disability level and symptomatology.  
For this reason, the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

A rating higher than 10 percent for dyshidrotic eczema is 
denied. 


REMAND

During a July 2009 video conference hearing, the Veteran 
testified that he was receiving Social Security 
Administration (SSA) benefits for his brain cancer.  However, 
the record does not reflect that efforts have been made to 
obtain those corresponding SSA records.  Such efforts are 
required pursuant to 38 C.F.R. § 3.159(c)(2) (2009).  See 
also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty 
to assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  Therefore, as these SSA 
records may be relevant to the Veteran's current claim for 
service connection on appeal, a request should be made to the 
SSA for any records pertaining to the Veteran, including any 
decisions and any medical evidence relied upon in making 
those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Parenthetically, as the Veteran indicated that receipt of SSA 
disability benefits is due to brain cancer, there is no 
evidence that any such benefits are due to his claimed 
disorder adjudicated elsewhere in this decision, and, 
therefore, the Veteran is not prejudiced by such adjudication 
without first obtaining the medical records associated with 
the SSA determination.

At the 2009 video conference hearing, the Veteran also 
testified that he was receiving treatment for his service-
connected headaches through the pain clinic.  VA is, 
therefore, on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
records of treatment from any identified pain clinic should 
be obtained, as well as any pertinent VA treatment records.  
Any records obtained must be associated with the claims file. 

Review of the record shows that VA formally evaluated the 
Veteran with respect to the nature, extent, and severity of 
the Veteran's migraine headaches in May 2007.  The Veteran 
has since reported additional symptoms including having 
prostrating attacks every day.  An examination too remote for 
rating purposes cannot be considered "contemporaneous."  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  
Therefore, the Board finds that an additional VA neurologic 
examination, in consideration of the entire history, 
including any additional treatment records, is necessary to 
clarify the current severity of migraine and tension 
headaches.  

Regarding the Veteran's claim for service connection for 
brain cancer, the Veteran asserts that his brain cancer is 
due to in service exposure to radiation as a dental x-ray 
technician.  An April 2008 memorandum in response to 
radiation dose information from the Department of the Air 
Force, Office of the Surgeon General, indicates that the 
Veteran's total effective dose equivalent is recorded as 
0.120 rem.  The record also includes the Record of 
Occupational Exposure to Ionizing Radiation from the Air 
Force Center for Radiation Dosimetry.  In a letter dated in 
October 2009, the Veteran's private physician, Dr. Rush, 
noted the Veteran's military working conditions in an x-ray 
room within two to three feet of the machine and no shielding 
other than plywood and glass.  He opined that the Veteran has 
suffered from malignant meningioma and opined that it is just 
as reasonable as not to conclude that this tumor may in fact 
be related to his prior x-ray exposure.  According to a 
January 2010 statement from another private physician, Lisa 
Newman, it was noted that the Veteran reported being exposed 
to radiation at least 3000 times per month for two years as 
an x-ray technician.  She also noted that he was not shielded 
and this increased his risk for cancer in his lifetime.  She 
further reported that the Veteran has had cancer, malignant 
meningioma of the brain, and lung cancer, metastatic.  

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  
A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; or the Veteran's presence at certain specified 
additional locations.  See 38 C.F.R. § 3.309(d)(3).

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

In this case, the Veteran is not shown to be a "radiation-
exposed veteran" as that term is defined in 38 C.F.R. § 
3.309(d)(3).  

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service 
in an ionizing-radiation-exposed Veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a Veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the Veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  
38 C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).

A brain tumor is a radiogenic disease.  It was first 
diagnosed in 1990, 5 years or more after the Veteran's 
service.  In order to determine if the Veteran was exposed to 
ionizing radiation as he has claimed, VA contacted the 
Department of the Air Force, which as noted above, reported 
that the Veteran's total effective dose equivalent is 
recorded as 0.120 rem, as indicated on the Record of 
Occupational Exposure to Ionizing Radiation from the Air 
Force Center for Radiation Dosimetry.  In light of the 
Veteran's assertions and the evidence in this case, the 
Veteran's claims file should be sent to the VA Under 
Secretary for Benefits for appropriate action under 38 C.F.R. 
§ 3.311(c), to include if appropriate an advisory medical 
opinion from the VA Under Secretary for Health as to whether 
it is at least as likely as not that the Veteran's brain 
tumor was caused by radiation exposure in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The non-
existence or unavailability of such 
records must be verified by SSA.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to post-service treatment or 
evaluation of his migraine and tension 
headaches, specifically from the pain 
clinic, or to provide the identifying 
information and any necessary 
authorization to enable the AOJ to obtain 
such evidence on his behalf.  Document any 
attempts to obtain such records.  If the 
AOJ is unable to obtain any pertinent 
evidence identified by the Veteran, so 
inform him and request that he obtain and 
submit it. 

3.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the Veteran for a VA examination 
in order to more accurately determine the 
severity of his migraine and tension 
headaches.  All indicated tests and 
studies are to be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  The examiner should comment 
on the number of headaches, including 
whether they are very frequent in nature; 
the severity of the headaches, to include 
whether they are completely prostrating; 
and the length of the attacks, to include 
whether the attacks are prolonged.  

4.  The AOJ should refer the case to the 
Under Secretary for Benefits for the 
appropriate consideration pursuant to 
38 C.F.R. § 3.311(c), to include, if 
deemed warranted, an advisory medical 
opinion as to whether sound scientific and 
medical evidence supports the conclusion 
that it is at least as likely as not that 
the Veteran's brain tumor is a result of 
exposure to radiation during service. 

5.  The AOJ should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
AOJ should then readjudicate the claims.  
If the benefits sought remain denied, the 
AOJ should issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


